Citation Nr: 1335024	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for Barrett's esophagus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

The Veteran failed to appear for his August 2011 Travel Board hearing with the Board.  Notice of the hearing was sent to the address of record and the regularity of the mail is presumed.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for diabetes mellitus and Barrett's esophagus.

The Veteran contends that he was exposed to herbicides while stationed along the demilitarized zone (DMZ) in Korea.  The Veteran was stationed in Korea between April 1967 and October 1967.  He was assigned to Company B, 1st Battalion, 23rd Infantry, 2nd Infantry Division, a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  It appears the Veteran was awarded a Certificate for the Imjin Scout Insignia (commendable service in the defense of freedom along the DMZ Korea); however it lists such service as between May 1967 and April 1968 (after his discharge from service in October 1967).

This matter must be remanded for verification of herbicide exposure by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should once again be provided information as to what evidence is required to support verification of such exposure (approximate dates, location, and nature of alleged exposure).  Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service exposure.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2012); See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  

The Veteran was not afforded a VA examination in connection with his claims.  Post-service, the Veteran has been diagnosed with diabetes mellitus and Barrett's esophagus.  The Veteran contends the conditions are the result of active military service, to include exposure to herbicides.

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the low threshold of McClendon has been met.  The examiner is asked to answer the specific questions set forth in the numbered paragraphs below.

The last VA outpatient treatment records associated with the claims folder are dated in August 2008.  Any missing and/or ongoing VA medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

Finally, the VA RO should ensure that all due process requirements are met.  The VA RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).
Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities dated from August 2008 to the present.  

2.  The RO should contact the Veteran and request that the Veteran itemize and provide specific information regarding the herbicide exposure he alleges occurred during his service, to include approximate dates, location, and nature of alleged exposure.

3.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service herbicide exposure.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  Notably, the JSRRC should confirm whether the Veteran was exposed to herbicides between April 1967 and October 1967, while stationed in Korea with Company B, 1st Battalion, 23rd Infantry, 2nd Infantry Division.    

4.  Thereafter, the Veteran should be scheduled for the necessary VA examinations.  The claims file should be made available to the examiners for review in connection with the examinations.  The AMC/RO must specify for the examiner if herbicide exposure has been confirmed.  The examiners should clearly report all diagnoses for the claimed conditions of diabetes mellitus and Barrett's esophagus.  The examiners should then respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed diabetes mellitus and/or Barrett's esophagus is/are causally related to the Veteran's active duty service, to include exposure to herbicides?

A rationale should be furnished for all opinions.

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


